                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   NORTHERN DIVISION

Blong Yang,                              )
                                         )
                                         )
Jay Schroeder,                           )
                                         )
                                         )
Paul Martin Driftmier, Sr.,              )           Case No. 1:20-CV-760
                                         )
                                         )
Angela Ray Haug,                         )
                                         )
                                         )
Kelly Lynn McElwain,                     )
                                         )
                                         )
Rev. Daniel Jay Quakkelaar,              )
                                         )
                                         )
Madison Marie Elmer,                     )
                                         )
                                         )
Eric Thomas Skelton,                     )
                                         )
                                         )
Sandra K. Morris,                        )
                                         )
                                         )
Cindy Werner                             )
                                         )
                                         )
Alexandra Carney Schweitzer,             )
                                         )




         Case 1:20-cv-00760-WCG Filed 05/20/20 Page 1 of 27 Document 1
Jestin Korleski,                          )
                                          )
                                          )
Jaime Lynn Westcomb,                      )
                                          )
                                          )
Jenny Leigh Turkelson,                    )
                                          )
                                          )
Anna Alethia Manning,                     )
                                          )
                                          )
Thomas Wulf,                              )
                                          )
                                          )
and                                       )
                                          )
                                          )
Lenae Lenore Gilbertson,                  )
                                          )
                                          )
Plaintiffs                                )
                                          )
v.                                        )
                                          )
Susan Powers,                             )
individually and in her capacity as       )
Door County Health Officer,               )
                                          )
                                          )
Mary Dorn,                                )
individually and in her capacity as       )
Outagamie County Public Health Officer,   )
                                          )
                                          )
Douglas Gieryn,                           )
individually and in his capacity as       )
Winnebago County Health Officer,          )


                                              2
         Case 1:20-cv-00760-WCG Filed 05/20/20 Page 2 of 27 Document 1
                                           )
                                           )
Kurt Eggebrecht,                           )
individually and in his capacity as        )
City of Appleton Health Officer,           )
                                           )
                                           )
Greg Peterson,                             )
in his capacity as Chief of the Town       )
of Grand Chute Police Department,          )
                                           )
                                           )
Daniel Blackdeer,                          )
in his capacity as the Deputy Chief of the )
Wisconsin State Capitol Police,            )
                                           )
                                           )
Janel Heinrich,                            )
individually and in her capacity as        )
Public Health Officer of Madison           )
and Dane County,                           )
                                           )
                                           )
Marie-Noel Sandoval,                       )
individually and in her capacity as        )
Rock County Health Officer,                )
                                           )
                                           )
RoAnn Warden,                              )
individually and in her capacity as        )
Green County Public Health Officer,        )
                                           )
                                           )
Dottie-Kay Bowersox,                       )
individually and in her capacity as        )
City of Racine Public Health Director,     )
                                           )




                                               3
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 3 of 27 Document 1
Jeanette Kowalik,                        )
individually and in her capacity as      )
City of Milwaukee                        )
Commissioner of Health,                  )
                                         )
                                         )
Sanjib Bhattacharyya,                    )
individually and in the capacity of      )
City of Milwaukee Special Deputy         )
Health Commissioner,                     )
                                         )
                                         )
Anthony S. Evers,                        )
individually and in his capacity as      )
Governor of the State of Wisconsin,      )
                                         )
                                         )
Andrea Palm,                             )
individually and in her capacity as the  )
Secretary (designee) of the              )
Wisconsin Department of Health Services, )
                                         )
                                         )
and                                      )
                                         )
Marge Bostelmann, Julie M. Glancey,      )
Ann S. Jacobs, Dean Knudson,             )
Robert F. Spindell, Jr.,                 )
Mark L. Thomsen, and Meagan Wolfe,       )
as Commissioners and Administrator       )
of the Wisconsin Elections Commission, )
                                         )
                                         )
Defendants.                              )
____________________________________________________________________________

      COMPLAINT FOR DECLARATORY RELIEF, TEMPORARY RESTRAINING ORDER,
        PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND DAMAGES



                                        4
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 4 of 27 Document 1
       PLAINTIFFS Blong Yang, Jay Schroeder, Paul Martin Driftmier, Sr., Angela Ray Haug,

Kelly Lynn McElwain, Rev. Daniel Jay Quakkelaar, Madison     Marie   Elmer,   Eric   Thomas

Skelton, Sandra K. Morris, Cindy Werner, Alexandra Carney Schweitzer, Jestin Korleski,

Jaime Lynn Westcomb, Jenny Leigh Turkelson, Anna Alethia Manning, Thomas Wulf, and

Lenae Lenore Gilbertson, now sue

       DEFENDANTS Susan Powers, individually and in her capacity as Door County Health

Officer; Mary Dorn, individually and in her capacity as Outagamie County Public Health

Officer; Douglas Gieryn, individually and in his capacity as Winnebago County Health Officer;

Kurt Eggebrecht, individually and in his capacity as City of Appleton Health Officer; Greg

Peterson, in his capacity as Chief of the Town of Grand Chute Police Department; Janel

Heinrich, individually and in her capacity as Public Health Officer of Madison and Dane

County; Daniel Blackdeer, in his capacity as the Deputy Chief of the Wisconsin State Capitol

Police; Marie-Noel Sandoval, individually and in her capacity as Rock County Health Officer;

RoAnn Warden, individually and in her capacity as Green County Public Health Officer;

Dottie-Kay Bowersox, City of Racine Public Health Director; Jeanette Kowalik, individually

and in her capacity as City of Milwaukee Commissioner of Health; Sanjib Bhattacharyya,

Individually and in the capacity of City of Milwaukee Special Deputy Health Commissioner;

Anthony S. Evers, individually and in his official capacity as Governor of the State of

Wisconsin; Andrea Palm, individually and in her official capacity as the Secretary (designee)

of the Wisconsin Department of Health Services; and Marge Bostelmann, Julie M. Glancey,

Ann S. Jacobs, Dean Knudson, Robert F. Spindell, Jr., Mark L. Thomsen, and Meagan Wolfe, as

Commissioners and the Administrator of the Wisconsin Elections Commission.




                                             5
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 5 of 27 Document 1
       The Wisconsin Supreme Court has authoritatively determined that the “Stay at

Home” Order of Defendant Palm, known as Emergency Order 28, is invalid. The court also

has determined that COVID-19 merits a statewide response, but has now passed the point of

“emergency” under Wisconsin law. Despite this, the Local Defendants have issued new

“Emergency” Orders that are likewise invalid.

       This lawsuit asks the court to enjoin the Local Defendants from enforcing the Local

Orders. The Local Orders unlawfully interfere with Plaintiffs’ rights to work and to worship,

to gather and assemble, in violation of their Federal Constitutional Rights.

                                          PARTIES

   1. Plaintiff Blong Yang resides at 3218 E Sableridge Drive, Appleton, Wisconsin 54913, in
      Outagamie County. His business, Eggrolls Inc., is at 1015 Mutual Way, Appleton,
      Wisconsin, 54913, in Outagamie county.

   2. Plaintiff Jay Schroeder resides at 1295 N. Lake Street, Neenah WI 54956, in Winnebago
      County. Mr. Shroeder is registered with the Wisconsin Elections Commission in
      anticipation of the August 11, 2020 primary election as a candidate for the 55th
      Wisconsin State Assembly District representing the Town-City of Neenah, Village of
      Fox Crossing, Partial Towns of Clayton, Dale, Greenville, Grand Chute, and parts of
      the City of Appleton.

   3. Plaintiff Madison Marie Elmer resides at N520 Prairie View Road, Walworth, WI
      53184, in Walworth County. Ms. Elmer was the organizer of a freedom rally on April
      24, 2020 at the State Capitol in Madison, Wisconsin.

   4. Plaintiff Paul Martin Driftmier, Sr. resides at 7910 Dairy Ridge Rd., Verona, Wisconsin
      53593, in Dane County. Mr. Driftmier runs his own businesses.

   5. Plaintiff Angela Ray Haug resides at 6667 Fairway Circle, Windsor WI 53598, in Dane
      County. She runs Hair Inspirations Salon and Spa LLC in Windsor.

   6. Plaintiff Kelly Lynn McElwain resides at 2347 Effingham Way Sun Prairie, WI 53590, in
      Dane County. She is a salon stylist and does business in Monona, Wisconsin, also in
      Dane County.




                                              6
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 6 of 27 Document 1
7. Plaintiff Rev. Daniel Jay Quakkelaar resides at 4131 N 19th St, Milwaukee, WI 53209, in
   Milwaukee County. Rev. Quakkelaar is the pastor of Friend of Sinners Mission
   Church, 3033 N 30th St, Milwaukee WI 53210, Milwaukee County.

8. Plaintiff Eric Thomas Skelton resides at W5841 Old Argyle Rd., Monroe, Wisconsin
   53566, in Green County.

9. Plaintiff Sandra K. Morris resides at 908 Belmont Avenue, Racine, Wisconsin 53405, in
   Racine County.

10. Plaintiff Alexandra Carney Schweitzer resides at W356 N6665 East Stonewood Drive,
    Oconomowoc, in Waukesha County. She runs her own business.

11. Plaintiff Jestin Korleski resides at 1901 Church Street, Beloit, Wisconsin 53511, in
    Rock County. He is a professional musician.

12. Plaintiff Lenae Lenore Gilbertson resides at 2270 Staborn Drive, Beloit, Wisconsin
    53511, in Rock County.

13. Plaintiff Jaime Lynn Westcomb resides at 825 N Garfield Ave, Janesville, WI 53545, in
    Rock County.

14. Plaintiff Jenny Leigh Turkelson resides at N3909 Park Rd., Brodhead, Wisconsin 53520
    in Green County.

15. Plaintiff Anna Alethia Manning resides at 2161 Effingham Way, Sun Prairie, WI 53590,
    in Dane County. She conducts business at a studio in Waunakee, Wisconsin, also in
    Dane County.

16. Plaintiff Thomas Wulf resides at 1127 Cove Road, Sturgeon Bay, WI 54235, in Door
    County.

17. Plaintiff Cindy Werner resides at 8809 W. Tripoli Avenue, Milwaukee, WI 53228, in
    Milwaukee County. She intends to run for federal office for the 4th U.S. Congressional
    District, representing areas of the City of Milwaukee.

18. Defendant Susan Powers is the Door County Health Officer. Her address is 421
    Nebraska St, Sturgeon Bay, WI 54235.

19. Defendant Mary Dorn is the Outagamie County Public Health Officer. Her address is
    320 S Walnut St, Appleton, WI 54911.

20. Defendant Douglas Gieryn is the Winnebago County Health Officer. His address is 112
    Otter Ave, Second Floor, Oshkosh, WI 54903.


                                          7
     Case 1:20-cv-00760-WCG Filed 05/20/20 Page 7 of 27 Document 1
21. Defendant Kurt Eggebrecht is the City of Appleton Health Officer. His address is 100 N
    Appleton St, Appleton, WI 54911.

22. Defendant Janel Heinrich is the Public Health Officer of Madison and Dane County.
    Her address is 210 Martin Luther King Jr Blvd #507, Madison, WI 53703.

23. Defendant Marie-Noel Sandoval is the Rock County Health Officer. Her address is
    3328 US-51, Janesville, WI 53545.

24. Defendant RoAnn Warden is the Green County Public Health Officer. Her address is
    N3150 WI-81, Monroe, WI 53566.

25. Defendant Dottie-Kay Bowersox is the City of Racine Public Health Director. His
    address is 730 Washington Ave #1, Racine, WI 53403.

26. Defendant Jeanette Kowalik is the City of Milwaukee Commissioner of Health. Her
    address is at 841 N Broadway, Milwaukee, WI 53202.

27. Defendant Sanjib Bhattacharyya is the City of Milwaukee Special Deputy Health
    Commissioner, located at 841 N Broadway, Milwaukee, WI 53202.

28. Defendants Powers, Dorn, Gieryn, Eggebrecht, Heinrich, Sandoval, Warden,
    Bowersox, Kowalik and Bhattacharyya will be referred to throughout this Complaint
    as “the Local Defendants.”

29. Defendant Greg Peterson is the Chief of the Town of Grand Chute Police Department.
    His address is 1900 W Grand Chute Blvd, Appleton, WI 54913.

30. Defendant Daniel Blackdeer is the Deputy Chief of the Wisconsin State Capitol Police.
    His address is 17 W Main St #301, Madison, WI 53702.

31. Defendant Anthony S. Evers is the governor of the State of Wisconsin. His address is
    115 East Capitol Dr # 1, Madison, WI 53702.

32. Defendant Andrea Palm is the Secretary (designee) of the Wisconsin Department of
    Health Services. Her address is 1 West Wilson Street, Madison, WI 53703.

33. Defendants Marge Bostelmann, Julie M. Glancey, Ann S. Jacobs, Dean Knudson, Robert
    F. Spindell, Jr. and Mark L. Thomsen are the Commissioners of the Wisconsin
    Elections Commission, and Defendant Meagan Wolfe is the Administrator of that
    Commission. Their address is 212 East Washington Avenue, Third Floor, Madison, WI
    53703.



                                          8
     Case 1:20-cv-00760-WCG Filed 05/20/20 Page 8 of 27 Document 1
                             JURISDICTION AND VENUE

34. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

35. This action arises under the First and Fourteenth Amendments to the United States
    Constitution and is brought pursuant to 42 U.S.C. § 1983.

36. Venue is proper in this court pursuant to 28 U.S.C. §.1391(a) and (b)(1) because all
    defendants are residents of this state and at least one defendant resides in the
    Northern Division of this District. The Northern Division is appropriate as Outagamie,
    Winnebago and Door Counties are all located within its bounds.

37. This Court is authorized to grant declaratory judgment under the Declaratory
    Judgment Act, 28 U.S.C. § 2201-02, implemented through Rule 57 of the Federal Rules
    of Civil Procedure and is authorized to grant a temporary restraining order and
    injunctive relief pursuant to Rule 65 of the Federal Rules of Civil Procedure.

38. This Court is authorized to grant Plaintiffs’ prayer for relief regarding costs,
    including reasonable attorney’s fees, pursuant to 42 U.S.C. § 1988.

                              FACTUAL BACKGROUND
39. On April 16, 2020, Defendant Palm entered Emergency Order 28.

40. On May 13, 2020, Order 28 was held unlawful by the Wisconsin Supreme Court.

41. The Wisconsin Supreme Court ruled that Order 28 was unlawful and prohibited
    conduct that Defendant Palm had no authority to prohibit.

42. Subsequently, the Local Defendants entered new Local Orders which are substantially
    similar and in many instances use verbatim language regarding the activity
    prohibited and the people whose activities are declared “non-essential.” Throughout
    this complaint these orders will be referred to collectively as “the Local Orders.”

43. The Local Orders are substantially similar in scope to Order 28, and in some cases
    incorporate all or part of Order 28.

44. In some cases, Local Defendants have continued, modified, supplemented or
    rescinded the Local Orders.

45. In some cases, the Local Defendants have indicated an intention to reinstate or
    replace the Local Orders.


                                           9
     Case 1:20-cv-00760-WCG Filed 05/20/20 Page 9 of 27 Document 1
46. For example, Outagamie County entered a Local Order on May 14, 2020, but
    subsequently rescinded it.

47. The Outagamie County Executive wrote an undated letter to the Wisconsin Attorney
    General regarding the Local Orders. See Exhibit, Undated Letter from Outagamie
    County Executive to Attorney General Kaul.

48. A letter response to the Outagamie County Executive providing “guidance” was
    issued within approximately 24 hours, on May 15, 2020. See Exhibit, Wisconsin OAG,
    03-20.

49. The May 15, 2020 letter opinion stated: “The foregoing observations provide
    immediate guidance in light of the pandemic. Because of the emergency
    circumstances, this opinion is not being released according to this office’s ordinary
    process.” Id. (emphasis added).

50. By equating the pandemic with the legal concept of “emergency,” the May 15, 2020
    letter opinion, and the actions it commends to the Local Defendants, runs contrary to
    the decision of the Wisconsin Supreme Court in Wisconsin Legislature v. Palm, 2020 WI
    42.

51. The Wisconsin Supreme Court rejected the notion that Wisconsin law allows
    “emergency” powers and orders to continue for “month after month.” The court
    held that while the government can act at the time of an emergency because there is
    no time for deliberation or debate, “in the case of an ongoing pandemic, which
    lasts month after month,” the government may not “rely on emergency powers
    indefinitely.” Id., ¶41. (emphasis added).

52. Despite the Wisconsin Supreme Court rejection of ongoing use of “emergency”
    powers, certain Local Orders continue to purport to address a state of “emergency,”
    go on for “month after month,” and have no end date.

53. The Wisconsin Supreme Court rejected Defendant Palm’s attempt to “quarantine all
    individuals present within the State of Wisconsin by ordering them ‘to stay at home
    or at their place of residence’ with exceptions she deems appropriate.” Id., ¶ 28.

54. The Wisconsin Supreme Court rejected Defendant Palm’s attempt to prohibit "all
    public and private gatherings of any number of people that are not part of a single
    household or living unit" because Defendant Palm has no power to issue any directive
    that “is not based on persons infected or suspected of being infected.” Id., ¶ 48.




                                         10
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 10 of 27 Document 1
55. The Wisconsin Supreme Court rejected Defendant Palm’s attempt to use broadly
    worded provisions in the Wisconsin Statutes governing “Communicable Diseases”
    (Chapter 252) to justify the broad restrictions set forth in Order 28. Id., ¶¶ 43, 45, 48,
    49, 50.

56. The Wisconsin Supreme Court held that Defendant Palms’ action was “without legal
    foundation and ignores more than 50 years of Wisconsin law”; constituted “obvious
    overreach” and amounted to a “vast seizure of power.” Id., ¶ 48.

57. The Wisconsin Supreme Court held that Defendant Palm’s authority over
    “communicable diseases” must apply only to “those infected or suspected of being
    infected.” Such authority does not extend to ordering all persons to stay home,
    preventing all forms of travel, or closing all businesses, except where deemed
    “essential.” Id., ¶¶ 49-50.

58. Despite the Wisconsin Supreme Court clear statement that the “communicable
    diseases” laws must only apply to “those infected or suspected of being infected,” the
    Local Orders continue to purport to quarantine and limit those who are not “infected
    or suspected of being infected.”

59. On May 13, 2020, the Wisconsin Supreme Court declared Order 28 invalid, for
    procedural reasons and because of the unlawful restrictions it placed on Wisconsin
    residents.

60. The Local Orders purport to continue under a state of “emergency” and reinstate the
    same unlawful restrictions put in place by Defendant Palm in Order 28.

61. Plaintiff Blong Yang runs a restaurant, Eggrolls Inc., in Appleton, in Outagamie
    County, Wisconsin. Through Order 28, Defendant Palm stripped him of his First
    Amendment Rights. Through the Local Orders, the Local Defendants continue to
    unlawfully violate his First Amendment Rights.

62. On May 13, 2020, an officer from the Grand Chute Police Department arrived at
    Eggrolls Inc., which is the place of business of plaintiff Blong Yang. The restaurant
    specializes in Hmong Eggrolls and was suffering as a result of Order 28.

63. Mr. Vang previously informed the Grand Chute Police Department, which has
    jurisdiction over the location, that he would open his restaurant for dining, despite
    the unlawful Order 28 issued by Defendant Palm.

64. The officer informed Mr. Yang that if he kept his business open for dining, he would
    face potential criminal charges, imprisonment, and the possible loss of his business



                                           11
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 11 of 27 Document 1
   license. At this time, it is not known whether the claimed authority for this threat
   was Order 28 from Defendant Palm, or some other local order issued in Outagamie
   County.

65. At the very same time that Mr. Yang was threatened with imprisonment for opening
    his restaurant, the Defendants allowed the Walmart Store next to the restaurant to
    sell food touched by multiple people and handpicked prior to consumption. At the
    Walmart next to Mr. Yang’s restaurant, customers were free to buy an apple, a pear, a
    cucumber, or a mango that was touched by countless and unknown other shoppers
    and employees. Nothing, other than a purchase, prevented the consumption of that
    food prior to home arrival.

66. Plaintiff Jay Schroeder resides in Neenah in Winnebago County.

67. On May 5, 2020, Mr. Shroeder sent his declaration of candidacy to the Wisconsin
    Elections Commission in anticipation of the August 11, 2020 primary election as a
    candidate for the 55th Wisconsin State Assembly District representing the Town-City
    of Neenah, Village of Fox Crossing, Partial Towns of Clayton, Dale, Greenville, Grand
    Chute, and parts of the City of Appleton. Mr. Schroeder has contacted the Wisconsin
    Elections Commission for assistance, given the fact that Defendant Palm’s Order
    impaired the ability of all Wisconsin residents to gather signatures to get onto the
    ballot, and prevented all Wisconsin residents from engaging in in person political
    discourse with others to obtain their support in getting on the ballot. The Wisconsin
    Elections Commission took no action.

68. Plaintiff Madison Marie Elmer resides in Walworth, in Walworth County. Through
    Order 28, Defendant Palm stripped her of her First Amendment Rights. Through the
    Local Orders, the Local Defendants continue to unlawfully violate her First
    Amendment Rights.

69. Together with other Wisconsin residents, Ms. Elmer attempted to exercise her First
    Amendment right to peaceably assemble. She planned to gather on April 24, 2020 at
    the State Capitol in Madison and submitted a permit request on April 14, 2020.

70. Because of Defendant Palm’s Order 28, the permit request was denied. The denial
    indicated that Defendant Palm’s Order 28 prohibited the gathering, and threatened
    Ms. Elmer and anyone else who gathered with up to 30 days imprisonment.

71. Even after the Wisconsin Supreme Court declared unequivocally that the provisions
    of Order 28 are substantively invalid, Ms. Elmer remains prevented from gathering
    with other Wisconsin residents at the State Capitol. The local order from Defendant



                                         12
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 12 of 27 Document 1
   Heinrich prevents the residents of Wisconsin’s other 71 counties from entering into
   Dane County to assemble with their fellow citizens.

72. Plaintiff Paul Martin Driftmier, Sr. resides in Verona, in Dane County. He runs his
    own businesses. Through Order 28, Defendant Palm stripped him of his First
    Amendment Rights and damaged his business. Through the Local Orders, the Local
    Defendants are unlawfully violating his First Amendment Rights and damaging his
    business.

73. Plaintiff Angela Ray Haug resides in Windsor, in Dane County. She is a stylist with a
    salon in Dane County. Order 28 stripped her of her First Amendment Rights, and
    damaged her businesses. Through the Local Orders, the Local Defendants continue to
    violate her First Amendment Rights and damage her business.

74. Plaintiff Kelly Lynn McElwain resides in Sun Prairie, in Dane County. She is a stylist
    with a salon in Monona, also in Dane County. Order 28 stripped her of her First
    Amendment Rights, and damaged her businesses. Through the Local Orders, the Local
    Defendants continue to violate her First Amendment Rights and damage her
    business.

75. Plaintiff Rev. Daniel Jay Quakkelaar resides in the City of Milwaukee. He is the pastor
    of Friend of Sinners Mission Church. Order 28 stripped him of his First Amendment
    Rights. The Local Orders by the Local Defendants continue to do so.

76. Plaintiff Eric Thomas Skelton resides in Monroe, in Green County. He takes part in
    home worship gatherings with others who are not members of his household, which
    Order 28 barred him from doing. Order 28 stripped him of his First Amendment
    Rights. The Local Orders by the Local Defendants continue to do so.

77. Plaintiff Sandra K. Morris resides at 908 Belmont Avenue in Racine, in Racine County.
    Through Order 28, Defendant Palm stripped her of her First Amendment Rights. The
    Local Orders by the Local Defendants continue to do so.

78. Plaintiff Alexandra Carney Schweitzer resides in Oconomowoc, in Waukesha County.
    Through Order 28, Defendant Palm stripped her of her First Amendment Rights. The
    Local Orders by the Local Defendants continue to do so.

79. Plaintiff Jestin Korleski resides in Beloit, in Rock County. He is a musician. Order 28
    shutdown all of the businesses at which he performed, damaging him. Through Order
    28, Defendant Palm stripped him of his First Amendment Rights. The Local Orders by
    the Local Defendants continue to do so.




                                          13
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 13 of 27 Document 1
80. Plaintiff Lenae Lenore Gilbertson resides in Beloit, in Rock County. Through Order 28,
    Defendant Palm stripped her of her First Amendment Rights. The Local Orders by the
    Local Defendants continue to do so.

81. Plaintiff Jaime Lynn Westcomb resides in Janesville, in Rock County. Through Order
    28, Defendant Palm stripped her of her First Amendment Rights. The Local Orders by
    the Local Defendants continue to do so.

82. Plaintiff Jenny Leigh Turkelson resides in Brodhead, in Green County. Through Order
    28, Defendant Palm stripped her of her First Amendment Rights. The Local Orders by
    the Local Defendants continue to do so.

83. Plaintiff Anna Alethia Manning resides in Sun Prairie, in Dane County. She conducts
    business at a studio in Waunakee, Wisconsin, also in Dane County. Through Order 28,
    Defendant Palm stripped her of her First Amendment Rights. The Local Orders by the
    Local Defendants continue to do so.

84. Plaintiff Thomas Wulf resides in Sturgeon Bay in Door County. Through Order 28,
    Defendant Palm stripped him of his First Amendment Rights. The Local Orders by the
    Local Defendants continue to do so.

85. Plaintiff Cindy Werner resides at 8809 W. Tripoli Avenue, Milwaukee, WI 53228, in
    Milwaukee County. Through Order 28, Defendant Palm stripped her of her First
    Amendment Rights. Through the Local Orders, the Local Defendants continue to
    unlawfully violate her First Amendment Rights.

86. Plaintiff Werner intends to run for federal office for the 4th U.S. Congressional
    District, representing areas of the City of Milwaukee that are currently subject to a
    City of Milwaukee shutdown order. The shutdown orders have unlawfully impaired
    her ability to gather the required number of signatures to be placed on the ballot.

87. Contested primary elections are currently scheduled for August 11, 2020.

88. On June 1, 2020, a minimum required number of signatures to be placed on the ballot
    are required to be filed with the Wisconsin Elections Commission.

89. As of this date, Order 28 and the Local Orders have unlawfully prevented Plaintiffs
    Schroeder and Werner from gathering the required number of signatures for ballot
    access.




                                         14
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 14 of 27 Document 1
90. Order 28 and the Local Orders have placed a substantial burden on collection of
    signatures necessary for a candidate to be placed on the ballot in each of these
    districts.

91. Prior to Defendant Palm’s Order 28, some of the plaintiffs attended organized church
    services; some exercised their religion by gathering in their homes with non-family
    members to pray or worship; some practiced no religion at all.

92. For those plaintiffs who wished to participate in religious gatherings -- whether
    organized or unorganized through one of the organizations “allowed” by Order 28 or
    by the Local Orders -- those Orders have prevented them from freely exercising their
    religion. This includes Plaintiffs Yang, Schroeder, Driftmier, Haug, Quakkelaar
    Skelton, Morris, Schweitzer, Korleski, Gilbertson, Westcomb, Turkelson, Werner and
    Wulf.

93. Order 28 and the Local Orders have allowed only organized religious entities to hold
    religious services. Private religious gatherings of non family members in a person’s
    own home -- a prayer group, a Bible study, a Passover Meal, an Easter Celebration --
    are outright prohibited.

94. Even those organizations that Defendant Palm and the Local Defendants will “allow”
    to hold a service are unable to do so in most cases. Order 28 and certain Local Orders
    unlawfully restrict the number of people who may gather together to exercise their
    religion. Worship services conducted by many organized religious entities involve
    more than the unlawful limitation just to conduct the service, nevermind any
    number of attendees. This is even more so true at this time when services are also
    being streamed live, requiring additional participants for audio and video
    production.

95. Order 28 violated, and the Local Orders continue to violate, Plaintiffss first
    amendment rights to freedom of assembly, freedom of speech, the right to petition
    the government for a redress of their grievances, and the equal protection of the
    laws.

96. By way of example, the Local Orders still prevent the rights of the Plaintiffs, and all of
    the other people of Wisconsin, to assemble at the State Capitol in Madison. Even
    after the Wisconsin Supreme Court invalidated the very order that was used to deny
    plaintiff Elmer a permit in April, the Local Orders still prohibit that same gathering.




                                           15
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 15 of 27 Document 1
97. By way of additional example, since the entry of Defendant Palm’s Order 28, some of
    the Plaintiffs have wished to consider circulating recall petitions for either state or
    local office holders. Other plaintiffs do not have this desire.

98. For those that do, Order 28 and the Local Orders unlawfully prevent those individuals
    from doing so. This includes Plaintiffs Morris, McElwain, Gilbertson, Turkelson,
    Schweitzer, and Manning.

99. Order 28 and the Local Orders unlawfully prevent those Plaintiffs from traveling into
    another jurisdiction to exercise this right. For example, Plaintiffs who reside in a city
    or county that is not subject to a new local order are nonetheless prohibited from
    traveling to that city or county to collect signatures.

100. The right to a proper recall is a constitutional right in the State of Wisconsin. See
   Wisconsin Constitution, Article XIII, Section 12. The Wisconsin Constitution provides
   that “no law shall be enacted to hamper, restrict or impair the right of recall.” No
   state law, no state order and no local order can impair this right. Id.

101. Wisconsin law requires the collection of a number of signatures equal to 25% of
   the number of voters in the prior relevant election in order to proceed.

102. Wisconsin law requires that signatures be obtained in person. Signatures cannot
   be obtained electronically or remotely.

103. Wisconsin law requires a strict period of 60 days within which to circulate
   petitions and obtain signatures for any such effort. This 60 day limitation, together
   with the Local Orders in place, effectively prevents any person from filing the papers
   necessary to begin any recall effort, because doing so would be impossible within the
   60 day timeframe with the Local Orders in place. With Local Orders in place in
   various areas across the states, including two of the state’s most populous areas (the
   City of Milwaukee, and Dane County), the Local Defendants have made it impossible
   to exercise the constitutional right to recall.

104.     Order 28 and the Local Orders have attempted to place Wisconsin state law
   above the Plaintiffs’ federal constitutional rights, including federal constitutional
   rights to the free exercise of religion, the freedom of assembly, and the equal
   protection of the laws.

105. Order 28 and the Local Orders have allowed residents to gather for similar
   non-religious and non-political purposes, including at large retailers such as Walmart
   and Home Depot, and at smaller retailers such as liquor stores and tobacco shops.




                                           16
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 16 of 27 Document 1
  106. By allowing other residents to gather for “allowed” purposes, while threatening
     imprisonment for the exercise of Plaintiffs’ constitutional rights, Order 28 and the
     Local Orders are not narrowly tailored and do not use the least restrictive means to
     attend their ends.


COUNT I — VIOLATION OF CIVIL RIGHTS UNDER SECTION 1983 BY DEFENDANT PALM
AND BY THE LOCAL DEFENDANTS.

  107. The Plaintiffs hereby reallege and adopt each and every allegation in the
     paragraphs above.

  108. Through Order 28 and the Local Orders, Defendants violated the Plaintiff’s Civil
     Rights, including their rights to freely assemble and to freely exercise their religion
     under the First Amendment.

  109. Defendant Palm and the Local Defendants continue to attempt to restrict the
     Plaintiffs’ constitutional rights.

  110. Order 28 and the Local Orders, on their face and as applied, infringe Plaintiffs
     federal constitutional rights.

  111. Order 28 and the Local Orders lack a compelling, legitimate, or rational interest in
     the Orders’ application.

  112. Even if Order 28 and the Local Orders were supported by a compelling interest
     (and they are not), the Orders are not the least restrictive means to accomplish the
     purported interest.

  113. The Local Orders have been put in place, modified, supplemented, changed, or
     rescinded, still with the threat that they will be reinstated.

  114. The ongoing modification, supplementation, change, rescission, and
     reimplementation of the Local Orders have the effect of frustrating the opportunity
     for any plaintiff to obtain judicial review.

  115. As set forth above, the Local Orders unlawfully prohibit constitutionally
     protected activity by the Plaintiffs, including by Plaintiffs who do not reside in the
     area purportedly covered by the Local Order.




                                           17
      Case 1:20-cv-00760-WCG Filed 05/20/20 Page 17 of 27 Document 1
  116. The Orders, on their face and as applied, have caused, are causing, and will
     continue to cause Plaintiffs immediate and irreparable harm, and actual and undue
     hardship.

  117. Plaintiffs have no adequate remedy at law to correct the continuing deprivation
     of their liberties.

  118. Plaintiffs seek an immediate, temporary injunction against the Local Orders and
     further permanent injunctive relief against the Orders.

COUNT II — VIOLATION OF THE RIGHT TO FREE EXERCISE OF RELIGION UNDER THE
FIRST AMENDMENT.

  119. The Plaintiffs hereby reallege and adopt each and every allegation in the
     paragraphs above.

  120. The Free Exercise Clause of the First Amendment to the United States
     Constitution, as applied to the states by the Fourteenth Amendment, prohibits the
     State from abridging Plaintiffs’ rights to free exercise of religion.

  121. Plaintiffs Yang, Schroeder, Driftmier, Haug, Quakkelaar Skelton, Morris,
     Schweitzer, Korleski, Gilbertson, Westcomb, Turkelson, Werner and Wulf hold
     sincere religious beliefs.

  122. Order 28 and the Local Orders, on their face and as applied, have prohibited those
     Plaintiffs from the free exercise of their religions.

  123. Order 28 and the Local Orders on their face and as applied, impermissibly burden
     those Plaintiffs’ sincerely held religious beliefs, compel Plaintiffs to either change
     their beliefs or to act against them, and force Plaintiff to choose between the
     teachings and requirements of their sincerely held religious beliefs and the
     obedience of the Orders.

  124. Order 28 and the Local Orders on their face and as applied, place Plaintiff in an
     irresolvable conflict between compliance with the Orders and her sincerely held
     religious beliefs.




                                           18
      Case 1:20-cv-00760-WCG Filed 05/20/20 Page 18 of 27 Document 1
125. Order 28 and the Local Orders on their face and as applied, are neither neutral
   nor generally applicable, but rather specifically and discriminatorily target religious
   beliefs, speech, and assembly.

126. Order 28 and the Local Orders, on their face and as applied, constitute a
   substantial burden on Plaintiffs’ sincerely held religious beliefs.

127. Defendants lack a compelling, legitimate, or rational interest in the Orders’
   application of different standards for churches and faith-based gatherings than those
   applicable to exempted businesses or non-religious entities.

128. Even if the restriction on faith-based gatherings were supported by a compelling
   interest (and they are not), Order 28 and the Local Orders are not the least restrictive
   means to accomplish the purported interest.

129. Order 28 and the Local Orders, on their face and as applied, specifically target
   Plaintiff’s sincerely held religious beliefs and set up a system of individualized
   exemptions that permits certain entities to continue operations under certain
   guidelines while prohibiting other gatherings and organizations from operating with
   similar guidelines.

130. Order 28 and the Local Orders, on their face and as applied, have caused, are
   causing, and will continue to cause Plaintiffs immediate and irreparable harm, and
   actual and undue hardship.

131. Plaintiffs have no adequate remedy at law to correct the continuing deprivation
   of their liberties.

132. Plaintiffs seek an immediate, temporary injunction against the Orders so that she
   will be permitted to freely exercise their religion, to attend the church and worship
   services of their choice or to freely exercise their religion in their own home with
   others who are not members of their household, and further permanent injunctive
   relief against the Orders prohibition on the free exercise of religion.




                                          19
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 19 of 27 Document 1
COUNT III — VIOLATION OF THE ESTABLISHMENT CLAUSE OF THE FIRST AMENDMENT

  133.     Plaintiffs hereby reallege and adopt each and every allegation in the paragraphs

     above.

  134. The Establishment Clause of the First Amendment to the United States
     Constitution, as applied to the states by the Fourteenth Amendment, prohibits the
     government from establishing a religion.

  135. The Establishment Clause also prohibits excessive government entanglement with
     religion.

  136. The Establishment Clause also prohibits the government from showing hostility
     towards religion and prohibits showing favoritism towards one religious sect over
     another or between non-religion and religion.

  137. Order 28 and the Local Orders, on their face and as applied, permit the State to
     display impermissible hostility towards religious or faith-based gatherings.

  138. Order 28 and the Local Orders,, on their face and as applied, impermissibly show
     favoritism towards certain non-religious gatherings over religious or faith-based
     gatherings.

  139. Order 28 and the Local Orders, on their face and as applied, violate the
     Establishment Clause because they excessively entangle the government with
     religion.

  140. Order 28 and the Local Orders, on their face and as applied, have caused, are
     causing, and will continue to cause Plaintiffs immediate and irreparable harm, and
     actual and undue hardship.

  141. Plaintiffs have no adequate remedy at law to correct the continuing deprivation
     of their constitutional freedoms.




                                             20
         Case 1:20-cv-00760-WCG Filed 05/20/20 Page 20 of 27 Document 1
COUNT IV — VIOLATION OF THE RIGHT TO FREEDOM OF ASSEMBLY UNDER THE FIRST
AMENDMENT.

  142. Plaintiffs hereby reallege and adopt each and every allegation in the paragraphs
     above.

  143. Order 28 and the Local Orders,make no allowance for public political activity, or
     for private religious activity.

  144. The First Amendment to the United States Constitution, as applied to the states
     by the Fourteenth Amendment, prohibits the State from abridging the right of the
     people peaceably to assemble.

  145. Order 28 and the Local Orders, on their face and as applied, are an
     unconstitutional prior restraint on Plaintiffs’ right to assemble.

  146. Order 28 and the Local Orders, on their face and as applied, unconstitutionally
     discriminate on the basis of viewpoint.

  147. Order 28 and the Local Orders,on their face and as applied, unconstitutionally
     discriminate on the basis of content.

  148. Defendants lack a compelling, legitimate, or rational interest in the Orders’
     application.

  149. Order 28 and the Local Orders,, on their face and as applied, are not the least
     restrictive means to accomplish any permissible government purpose sought to be
     served by the Orders.

  150. Order 28 and the Local Orders,, on their face and as applied, are not narrowly
     tailored to serve the government’s purported interest.

  151. Order 28 and the Local Orders, on their face and as applied, do not leave open
     adequate alternative channels of communication for Plaintiffs.

  152. Order 28 and the Local Orders, on their face and as applied, are irrational and
     unreasonable and impose unjustifiable and unreasonable restrictions on Plaintiffs’
     constitutionally protected right to assemble.


                                          21
      Case 1:20-cv-00760-WCG Filed 05/20/20 Page 21 of 27 Document 1
  153. Order 28 and the Local Orders, on their face and as applied, impermissibly vest
     unbridled discretion in the hands of government officials, including the Defendants,
     to apply or not apply the Orders in a manner to restrict free assembly.

  154. Order 28 and the Local Orders,on their face and as applied, are underinclusive by
     limiting their gathering prohibitions to only certain businesses or organizations
     deemed “essential.”

  155. Order 28 and the Local Orders, on their face and as applied, are unconstitutionally
     vague and overbroad as they chill and abridge the free assembly rights of Plaintiffs.

  156. On their face and as applied, the Orders’ violation of Plaintiffs’ right to free
     assembly have caused, are causing, and will continue to cause Plaintiffs to suffer
     immediate and irreparable injury and undue and actual hardship.

  157. Plaintiffs have no other adequate remedy at law to correct the continuing
     deprivation of their liberties.


COUNT V — VIOLATION OF THE RIGHT TO FREEDOM OF SPEECH UNDER THE FIRST
AMENDMENT.

  158.  Plaintiffs hereby reallege and adopt each and every allegation in the paragraphs
     above.

  159. The Free Speech Clause of the First Amendment to the United States Constitution,
     as applied to the states by the Fourteenth Amendment, prohibits the State from
     abridging Plaintiffs’ freedom of speech.

  160. Order 28 and the Local Orders,, on their face and as applied, are an
     unconstitutional prior restraint on Plaintiffs’ speech.

  161. Order 28 and the Local Orders, on their face and as applied, unconstitutionally
     discriminate on the basis of viewpoint.

  162. Order 28 and the Local Orders, on their face and as applied, unconstitutionally
     discriminate on the basis of content.




                                          22
         Case 1:20-cv-00760-WCG Filed 05/20/20 Page 22 of 27 Document 1
163. Defendants lack a compelling, legitimate, or rational interest in the Orders’
   application of different standards for churches and faith-based gatherings than those
   applicable to exempted businesses and non-religious entities.

164. Order 28 and the Local Orders, on their face and as applied, are not the least
   restrictive means to accomplish any permissible government purpose sought to be
   served by the Orders.

165. Order 28 and the Local Orders, on their face and as applied, are not narrowly
   tailored to serve the government’s purported interest.

166. Order 28 and the Local Orders, on their face and as applied, do not leave open
   ample alternative channels of communication for Plaintiffs.

167. Order 28 and the Local Orders, on their face and as applied, are irrational and
   unreasonable and impose unjustifiable and unreasonable restrictions on Plaintiffs’
   constitutionally protected speech.

168. Order 28 and the Local Orders,on their face and as applied, impermissibly vest
   unbridled discretion in the hands of government officials, to apply or not apply the
   Orders in a manner to restrict free speech.

169. Order 28 and the Local Orders, on their face and as applied, are underinclusive by
   limiting their prohibitions to only certain entities, organizations, or businesses
   deemed non-essential.

170. Order 28 and the Local Orders,on their face and as applied, are unconstitutionally
   overbroad as they chill and abridge the free speech rights of Plaintiffs.

171. On their face and as applied, the Orders’ violation of Plaintiffs’ rights to free
   speech have caused, are causing, and will continue to cause Plaintiffs to suffer
   immediate and irreparable injury and undue and actual hardship.

172. Plaintiffs have no other adequate remedy at law to correct the continuing
   deprivation of liberties.




                                        23
    Case 1:20-cv-00760-WCG Filed 05/20/20 Page 23 of 27 Document 1
COUNT VI — VIOLATION OF THE RIGHT TO EQUAL PROTECTION UNDER THE
FOURTEENTH AMENDMENT.

  173. Plaintiffs hereby reallege and adopt each and every allegation in the paragraphs
     above.

  174. The Fourteenth Amendment to the United States Constitution guarantees
     Plaintiffs the right to equal protection under the law.

  175. Order 28 and the Local Orders, on their face and as applied, are an
     unconstitutional abridgement of Plaintiffs’ right to equal protection under the law,
     are not neutral, and specifically target Plaintiffs and others for unequal treatment.

  176. Order 28 and the Local Orders, on their face and as applied, are an
     unconstitutional abridgment of Plaintiffs’ right to equal protection because they
     treat Plaintiffs differently from other similarly situated on the basis of the content
     and viewpoint of Plaintiffs’ gatherings.

  177. Order 28 and the Local Orders, on their face and as applied, impermissibly
     discriminate between certain non-religious gatherings and religious or faith-based
     gatherings.

  178. Defendants lack a compelling, legitimate, or rational interest in the Orders’
     application.

  179. Order 28 and the Local Orders, on their face and as applied, are not the least
     restrictive means to accomplish any permissible government purpose sought to be
     served.

  180. Order 28 and the Local Orders, on their face and as applied, are irrational and
     unjustifiable and impose irrational and unjustifiable restrictions.

  181. Order 28 and the Local Orders, on their face and as applied, have caused, are
     causing, and will continue to cause Plaintiffs immediate and irreparable harm, and
     actual and undue hardship.

  182. Plaintiffs have no adequate remedy at law to correct the continuing deprivation
     of their liberties.


                                           24
      Case 1:20-cv-00760-WCG Filed 05/20/20 Page 24 of 27 Document 1
WHEREFORE, Plaintiffs respectfully pray for the relief against the State as set forth in this
prayer for relief.


                                     PRAYER FOR RELIEF


WHEREFORE, Plaintiffs pray for relief as follows:


1. That the Court issue a Temporary Restraining Order restraining and enjoining the
Defendants, and all other persons in active concert or participation with them, from
enforcing, attempting to enforce, threatening to enforce, or otherwise requiring compliance
with the Local Orders or any other order to the extent any such order prohibits Plaintiffs
from exercising their constitutional rights as set forth above to the same extent the State
allows so-called “essential” entities or people to do so.


2. That the Court issue a Preliminary Injunction pending trial, and a Permanent Injunction
upon judgment, restraining and enjoining the Defendants, and all other persons in active
concert or participation with them, from enforcing the Local Orders so that:


a. The Defendants, and all other persons in active concert or participation with them, will
not apply the Local Orders in any manner as to infringe Plaintiffs’ constitutional rights by
discriminating against their right to assembly, speech, free exercise of religion, equal
protection, to work or to worship and all other constitutional and statutory rights outlined
herein;


b. The Defendants, and all other persons in active concert or participation with them, will
apply the Local Orders in a manner that treats Plaintiffs’ on equal terms as so-called
“essential” entities and persons;


c. The Defendants, and all other persons in active concert or participation with them, will
cease threatening criminal prosecution, and filing any criminal charges based on violation of
Order 28 or the Local Orders, to the extent the activity at issue is constitutionally protected
as set forth in this lawsuit;


d. The Defendants, and all other persons in active concert or participation with them, will
not bring any enforcement, criminal, licensing, or other actions against Plaintiffs, and will
take positive action to ensure that the constitutional rights of the Plaintiffs as set forth in
the action are protected and not infringed ;



                                               25
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 25 of 27 Document 1
3. That the Court render a Declaratory Judgment declaring that Order 28 and the Local
Orders both on their face and as applied are unconstitutional under the United States
Constitution, and further declaring that:


a. Defendants have violated Plaintiffs’ civil rights within the meaning of section 1983;


b. Defendants have violated Plaintiffs’ rights to freedom of speech;


c. Defendants have violated Plaintiffs’ rights to free exercise of religion;


d. Defendants have violated Plaintiffs’ rights to freedom of assembly;


e. Defendants have violated Plaintiffs’ rights to equal protection of the laws by
impermissibly prohibiting gatherings with political or religious purposes, by allowing so
called “essential” organizations or persons to do what others similarly situated are not, and
by applying criteria that treat those exercising first amendment freedoms in a
discriminatory and dissimilar manner as to other gatherings;


f. Defendants have exceeded their “emergency” powers by continuing to issue “emergency”
orders, contrary to the decision of the Wisconsin Supreme Court in Wisconsin Legislature v.
Palm, 2020 WI 42.


4. That the Court award Plaintiffs damages for the violation of Plaintiffs’ constitutional
rights.


5. That the Court adjudge, decree, and declare the rights and other legal relations within the
subject matter here in controversy so that such declaration shall have the full force and
effect of final judgment.


6. That the Court retain jurisdiction over the matter for the purposes of enforcing the
Court’s order.


7. That the Court declare Plaintiffs are prevailing parties and award Plaintiffs the reasonable
costs and expenses of this action, including a reasonable attorney’s fee, in accordance with
42 U.S.C. § 1988.




                                                26
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 26 of 27 Document 1
8. That the Court grant such other and further relief as the Court deems equitable and just
under the circumstances.


DATED this 20th day of May, 2020


and Respectfully submitted




                                                                       s/ Joseph W. Voiland

                                                                           Joseph W. Voiland
                                                                        Veterans Liberty Law
                                                                         519 Green Bay Road
                                                                        Cedarburg, WI 53012
                                                                         Phone: 262.343.5397

                                                                       Attorney for Plaintiffs




                                             27
        Case 1:20-cv-00760-WCG Filed 05/20/20 Page 27 of 27 Document 1
